Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EATON VANCE MUNICIPALS TRUST II The Eaton Vance Building 255 State Street Boston, MA 02109 Telephone: (617) 482-8260 Telecopy: (617) 338-8354 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Municipals Trust II (the Registrant) (1933 Act File No. 33-71320) certifies (a) that the form of prospectus and statement of additional information dated May 8, 2007 used with respect to the following series and class of shares of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 25 (Amendment No. 25) to the Registrants Registration Statement on Form N-1A, and (b) that Amendment No. 25 was filed electronically with the Commission (Accession No. 0000940394-07-000556) on May 4, 2007. Eaton Vance High Yield Municipals Fund  Class I Shares EATON VANCE MUNICIPALS TRUST II By: /s/ Alan R. Dynner Alan R. Dynner, Secretary Date: May 8, 2007
